DETAILED ACTION

Drawings
The drawings were received on 30 April 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-6 and 11-18 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-6 and 11, the prior art made of record, whether taken alone or in reasonable combinations, fails to disclose or suggest, “wherein the second amplifier circuit comprises: a third PMOS transistor having a source coupled to the first terminal and a gate supplied with the detection signal; a second resistor having one end coupled to a drain of the third PMOS transistor and the other end coupled to the second terminal; a second output circuit coupled to a connection node of the third PMOS transistor and the second resistor, and a fourth PMOS transistor having a gate supplied with an output signal of the second output circuit, a source coupled to the gate of the third PMOS transistor directly or through at least one of the plurality of the rectifying elements of the voltage detection circuit, and a drain coupled to the second terminal directly or through at least one of the plurality of the 

With respect to claims 12-16, the prior art made of record, whether taken alone or in reasonable combinations, fails to disclose or suggest, “wherein the second amplifier circuit comprises: a third PMOS transistor having a source coupled to the first terminal and a gate supplied with the detection signal; a second resistor having one end coupled to a drain of the third PMOS transistor and the other end coupled to the second terminal; a second output circuit coupled to a connection node of the third PMOS transistor and the second resistor, and a fourth PMOS transistor having a gate supplied with an output signal of the second output circuit, a source coupled to the gate of the third PMOS transistor directly or through at least one of the plurality of the rectifying elements of the voltage detection circuit, and a drain coupled to the second terminal directly or through at least one of the plurality of the rectifying elements,” in combination with all remaining elements as recited in claim 12.

With respect to claims 17 and 18, the prior art made of record, whether taken alone or in reasonable combinations, fails to disclose or suggest, “wherein the second amplifier circuit comprises: a third NMOS transistor having a source coupled to the second terminal and a gate supplied with the detection signal; a second resistor having one end coupled to a drain of the third NMOS transistor and the other end coupled to the first terminal; a second output circuit coupled to a connection of the third NMOS transistor and the second resistor, and a fourth NMOS transistor having a gate supplied with an output signal of the second output circuit, a source coupled to the gate of the third NMOS transistor directly or through at least one of the plurality of the rectifying elements of the voltage detection circuit, and a drain coupled to the first terminal directly or through at least one of the plurality of the rectifying elements,” in combination with all remaining elements as recited in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/FRED E FINCH III/Primary Examiner, Art Unit 2838